Citation Nr: 1525489	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  07-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left calf abrasion.  

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active service from October 1967 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case was previously before the Board, most recently in February 2013, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that the Veteran perfected an appeal of the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a left ankle disability.  In the February 2013 decision, the Board reopened the claim and remanded the issue of entitlement to service connection for a left ankle disability for additional development.  In a June 2013 rating decision, the Veteran was granted entitlement to service connection for a left ankle disability.  The Veteran has not expressed disagreement with the rating or effective date assigned in that decision.  Therefore, it is considered a full grant of the benefit sought on appeal and that issue is no longer on appeal.  

The issue of entitlement to service connection for a left foot disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2001 rating decision denied reopening a claim of entitlement to service connection for residuals of injury to the left lower extremity.  

2.  The evidence associated with the claims file subsequent to the August 2001 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left calf abrasion.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a left calf abrasion.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record shows that the Veteran was mailed a letter in June 2005 advising him of what the evidence must show, of the respective duties of VA and the claimant in obtaining evidence, and of the reasons for the prior denial and the unique character of the new and material evidence that must be presented.  An October 2010 letter provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  VA Medical Center treatment notes and Social Security Administration (SSA) records have been obtained.  The Board acknowledges that the Veteran has not been provided a VA examination in response to the claim to reopen a previously denied claim of entitlement to service connection for a left calf abrasion and that a VA medical opinion has not been obtained in response to that claim.  However, VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2014).  

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An April 1996 rating decision denied entitlement to service connection for residuals of injury to the left lower extremity, specifically residuals of abrasion to the left calf, contusion of the dorsum of the left foot, and a left ankle injury based on a finding that the condition did not occur in service and was not caused by service.  The Veteran did not appeal that decision.  An August 2001 rating decision denied reopening a claim of entitlement to service connection for residuals of injury to the left lower extremity based on a finding that new and material evidence had not been presented.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the August 2001 rating decision included the Veteran's service medical records, which showed that he received treatment for an injury to his left lower extremity, to include an abrasion of the calf, in March 1968; and VA treatment records which did not show treatment for any residuals of an in-service left calf abrasion.  

The pertinent evidence that has been received since the August 2001 rating decision includes additional VA treatment records, which do not show treatment of residuals of an in-service left calf abrasion; March 2007 VA examination reports which do not show a diagnosis of any residual disability of an in-service left calf abrasion; statements from the Veteran in which he further describes the original injury in service; and SSA records which do not show any residuals of an in-service left calf abrasion.  

The Board finds that the evidence added to the record since the August 2001 rating decision is not new and material.  The Veteran was previously denied service connection for residuals of a left calf abrasion disability essentially because it was found that he did not have a current disability that occurred in or was otherwise related to his service.  The Veteran has not provided evidence that shows he has a current left calf disability that is related to the March 1968 injury in-service.  Additional descriptions of the injury in service are cumulative and redundant of the evidence previously considered by VA.  No additional evidence showing a current disability and relationship to service has been received.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for a left calf abrasion is not warranted.


ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a left calf abrasion and the appeal is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Veteran has asserted that he has a left foot disability that is related to the March 1968 injury to his left lower extremity during active service.  A review of the record shows that since separation from active service, the Veteran has been diagnosed with left foot degenerative changes and plantar fasciitis.  

In the February 2013 remand, the Board requested that the Veteran be provided a VA examination to determine whether left foot plantar fasciitis had its onset during his active service or was otherwise related to active service.  A review of the record shows that the Veteran was provided the directed foot examination in March 2013.  At that time, the examiner diagnosed left foot plantar fasciitis and opined that it was less likely as not that the disability had its clinical onset during the Veteran's active service.  The examiner noted that there was no mention of foot pain at the time of the Veteran's discharge physical and the Veteran did not start having foot pain until approximately 20 years ago, which was after separation from active service.  

The Board finds the March 2013 VA examination and opinion to be incomplete.  The examiner did not provide an opinion as to whether the Veteran's left foot plantar fasciitis was etiologically related to active service, but only rather the disability had clinical onset during service.  Further, the examiner noted that the Veteran did not have foot pain until 20 years ago, after separation from active service.  It appears that the examiner did not consider the Veteran's consistent report that he has experienced left foot pain since the March 1968 in-service injury.  As the examination and opinion are incomplete, they cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the development conducted does not comply with the directives of the February 2013 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, there does not appear to be an opinion of record regarding the etiology of the Veteran's left foot degenerative changes.  

Therefore, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of all currently present left foot disabilities.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA foot examination, by an examiner who has not previously examined the Veteran, to determine the nature and etiology of any current left foot disability.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified left foot disability, to specifically include degenerative changes, plantar fasciitis, and any other left foot disability found, had its clinical onset during active service or within one year of separation from active service, or is otherwise etiologically related to active service, to specifically include a March 1968 in-service left lower extremity injury. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


